462 So.2d 185 (1985)
MISSOURI PACIFIC RAILROAD COMPANY
v.
Jerry K. NICHOLSON, Elizabeth Nicholson Fischer and James W. Smither, III, as Trustees of the Leonard K. Nicholson Trust, El Tres Petroleum Corporation, and Nick H. Bruckerhoff.
No. 84-C-2152.
Supreme Court of Louisiana.
January 25, 1985.
Denied.
MARCUS and BLANCHE, JJ., would grant the writ.
BLANCHE, J., would grant on the issue of granting the railroad only a servitude *186 after paying $2,474,988 for 301 acres on which they will construct $75,000,000 in improvements.